744 F.2d 754
AMERICAN TRUCKING ASSOCIATION, INC., et al., Petitioners,v.UNITED STATES of America, and Interstate CommerceCommission, Respondents.
No. 80-7674.
United States Court of Appeals,Eleventh Circuit.
Oct. 18, 1984.

Rea, Cross & Auchincloss, David H. Coburn, Bryce Rea, Jr., Washington, D.C., for American Trucking Ass'n, Inc., et al.
Thomas M. Auchincloss, Jr., Leo C. Franey, Washington, D.C., for Ohio Motor Freight Tariff Committee, Inc., Household Goods Carriers' Bureau, Inc., Steel Carriers' Tariff Ass'n, Inc., Heavy & Specialized Carriers Tariff Bureau, Alaska Carriers Ass'n, Inc.
Lawrence H. Richmond, Gen. Counsel, ICC, Washington, D.C., for I.C.C.
Benjamin R. Civiletti, Atty. Gen., Barry Grossman, Kenneth P. Kolson, U.S. Dept. of Justice, Washington, D.C., for U.S.
Belnap, McCarthy, Spencer, Sweeney & Harkaway, Daniel J. Sweeney, Steven J. Kalish, Washington, D.C., for Nat. Small Shipments Traffic Conference, Inc. and Drug and Toilet Preparation Preparation Traffic Conference, Inc.
Leonard A. Jaskiewicz, Edward J. Kiley, Washington, D.C., for Bulk Carriers Conference, Inc.
Born, Kohlman & Duvall, P.C., Robert E. Born, Atlanta, Ga., for Nat. Assoc. of Spec.  Carriers, Inc.
J. Raymond Clark, Washington, D.C., for Motor Carriers Traffic Ass'n, Inc.
Petition for Review of an Order of the Interstate Commerce Commission.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, Chief Judge, ANDERSON, Circuit Judge, and HOFFMAN*, District Judge.
PER CURIAM:


1
The Supreme Court of the United States granted certiorari in this case on the sole issue of whether the Interstate Commerce Commission has authority to reject effective tariffs that have been submitted in substantial violation of rate bureau agreements.  On that sole issue before it the Supreme Court, --- U.S. ----, 104 S.Ct. 2458, 81 L.Ed.2d 282 (1984), reversed the judgment of this court, 688 F.2d 1337 (11th Cir.), entered October 12, 1982.


2
Pursuant to the mandate of the Supreme Court issued June 5, 1984, the judgment of this court entered October 12, 1982 is VACATED with respect to the authority of the Interstate Commerce Commission to reject effective tariffs that have been submitted in substantial violation of rate bureau agreements.  On that issue the decision of the Commission is AFFIRMED.  In all other respects the judgment of this court entered October 12, 1982 remains in full force and effect.



*
 Honorable Walter E. Hoffman, U.S. District Judge for the Eastern District of Virginia, sitting by designation